Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 7/22/22, Applicant amended claims 1,6, 8, 12, and 20, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for content agnostic file referencing: determining an input size length of the binary data file, the input size length comprising the total number of bits of the binary data file; generating a table, based on the permutations of data of the determined input size length in a predetermined order; locating the binary string in the table; determining an index of the binary data file in the generated permutations of data, based on the located binary string; storing the input size length and the index in the memory; upon receiving a request for input binary data of the binary data file and using the input size length and the index, locating the index within the generated permutations of data, wherein the index is the starting position of the binary data file within the generated permutations, such that the located input binary data may be generated at access time; and providing the located input binary data in response to the request.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for content agnostic file referencing.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Fan et al (US 20200211677) teaches achieving and converting nucleic acid data sequences for storage using compression algorithms and binary data, does not teach generating a table with rows equal to an input binary file length and containing permutations of said length, locating a binary string from among said rows, and providing the index and length as input to recreate the binary string (paragraphs 0006, 0119).
The following references were also cited as prior art in parent Application 15/730,043:
	Wallace (US 10,135,462); 
	Young (US 9,374,220); 
	Yoshida (US 5,673,042); 
	Murali (US 20190191372); and 
	Parker (US 20060244629).
	
Responses to Applicant’s Remarks
	Regarding objection to claim 8 for antecedent basis of “the storage device,” in view of amendments reciting “the memory” instead, this objection is withdrawn.  Regarding rejections of claims 1-20 for Obviousness Type Double Patenting over claims 1-5 and 7-20 of US Patent 10,963,429, in view of Applicant filing a Terminal Disclaimer on 7/22/22 and the Office approving it on 7/24/22, these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        9/5/22